Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 11, 2019

                                            No. 04-19-00700-CV

                        IN RE IMPLICITY MANAGEMENT COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On October 10, 2019, relator filed a petition for writ of mandamus and an emergency
motion to stay litigation pending final resolution of the petition for writ of mandamus. This
court believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than October 29, 2019. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED IN PART and DENIED IN PART. The trial
court’s September 16, 2019 “Order on Defendant, American Risk Insurance Company’s Second
Amended Motion to Compel and For Sanctions” is STAYED pending final resolution of the
petition for writ of mandamus. The trial court’s hearing scheduled for October 14, 2019 on (1)
relator’s motion to quash the subject depositions and (2) the real party in interest’s motion to
enforce the taking of the subject depositions and for sanctions is STAYED pending final
resolution of the petition for writ of mandamus. Relator’s request to stay all trial court
proceedings in the underlying case is DENIED.

           It is so ORDERED on October 11, 2019.
                                                                      PER CURIAM



           ATTESTED TO: _______________________
                        Luz Estrada
                        Chief Deputy Clerk


1
  This proceeding arises out of Cause No. 2016CI11019, styled Implicity Management Company v. American Risk
Insurance Co., Inc., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M.
Stryker presiding.